UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 97-4691
MACDILLA WALKER BEDELL, a/k/a
Maggie Walker,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4720
ASHA FAPOHUNDA, a/k/a Black,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
             Deborah K. Chasanow, District Judge.
                       (CR-96-417-DKC)

                  Submitted: September 28, 2001

                      Decided: November 2, 2001

      Before WILKINS and NIEMEYER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. BEDELL
                               COUNSEL

Marc L. Resnick, Washington, D.C.; Arcangelo M. Tuminelli, Balti-
more, Maryland, for Appellants. Stephen M. Schenning, United States
Attorney, Ronald J. Tenpas, Assistant United States Attorney, Green-
belt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   A jury convicted Macdilla Walker Bedell and Asha Fapohunda of
bank fraud.1 On appeal, Bedell argues that the district court abused its
discretion by admitting evidence of uncharged misconduct. Fapo-
hunda alleges that the court erred by denying his request to strike
appointed counsel and retain a new attorney. Finding no reversible
error, we affirm.

   The basic facts of this case are undisputed. Bedell worked as a
teller supervisor at a bank. This position gave her a great deal of
autonomy when it came to cashing checks and making wire transfers.
Bedell, Fapohunda, and other co-defendants, including Godson
Thomas, devised a scheme in which Bedell would use her position at
the bank to transfer funds from legitimate accounts into accounts for
a fictitious company set up by them. Bedell was successful in making
one transfer for $150,000, but was unable to make a second transfer
for an equal amount. Over Bedell’s objection, the Government was
allowed to present evidence that Bedell and Thomas met approxi-
mately a year earlier and engaged in a scheme to use Bedell’s position
to cash stolen checks.
    1
     Fapohunda was also convicted of aiding and abetting the bank fraud.
                        UNITED STATES v. BEDELL                          3
   We review the district court’s evidentiary decisions for abuse of
discretion and find none. United States v. Hassan El, 5 F.3d 726, 731
(4th Cir. 1993). To the extent that Bedell alleges that the district court
admitted evidence of the stolen checks in violation of Fed. R. Evid.
404(b), we find Bedell’s reliance on that rule misplaced. The evidence
was admitted on the ground that it was intrinsic to the crime charged.
This court has held that "[o]ther criminal acts are intrinsic when they
are inextricably intertwined or both acts are part of a single criminal
episode or the other acts were necessary preliminaries to the crime
charged." United States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996) (inter-
nal quotation marks and citation omitted).

    In the present case, we find no error in the district court’s decision
to admit the challenged evidence. Thomas’ testimony concerning the
scheme to cash stolen checks was presented to show the nature and
extent of the relationship between Bedell, Thomas, and Fapohunda.
The evidence showed that Bedell and Thomas used Bedell’s position
at the bank to cash stolen checks, undetected, for their financial bene-
fit. Fapohunda, who was acquainted with Thomas, later devised a
scheme to expand the fraudulent activity to make the large wire trans-
fer that formed the basis of the charged offense. We thus find that the
challenged evidence was intertwined with the crime charged and was
not presented for the sole purpose of demonstrating Bedell’s bad char-
acter. Id.

   It is well-settled that, under the Sixth Amendment, a defendant
must be given a "reasonable opportunity to secure counsel of his own
choosing." United States v. Gallop, 838 F.2d 105, 107 (4th Cir. 1988).
However, a defendant does not have an absolute right to a particular
attorney or to substitute counsel. United States v. Mullen, 32 F.3d
891, 895 (4th Cir. 1994). Instead, the right is conditioned on a show-
ing of "good cause," and the decision as to whether to grant a substi-
tution lies in the trial court’s discretion. Id. We evaluate whether the
district court abused its discretion by denying Fapohunda’s request to
retain new counsel2 by considering three factors: "[1] [t]imeliness of
the motion; [2] adequacy of the court’s inquiry into the defendant’s
  2
   Although Fapohunda made a verbal request, rather than filing a
motion, for purposes of our analysis here, we will assume that a verbal
request for a new attorney is equivalent to a motion to substitute counsel.
4                       UNITED STATES v. BEDELL
complaint; and [3] whether the attorney/client conflict was so great
that it had resulted in total lack of communication preventing an ade-
quate defense." Id.

   All three factors weigh against Fapohunda. First, he made his
request in the middle of the trial. It is well-settled that courts must
weigh a defendant’s desire for a particular attorney against the coun-
tervailing interest in the efficient management of the docket. Id.
Absent extraordinary factors not present here, a trial court will seldom
err by denying a substitution motion at such a late stage of the pro-
ceedings.

   Second, we find that the district court conducted an adequate
inquiry under the circumstances. Fapohunda made his request in open
court, and his only reason for wanting a new attorney was that
appointed counsel did not ask Thomas certain questions during cross-
examination. The court advised Fapohunda that it might not be in his
best interest to discuss this issue in front of the jury, that counsel was
appointed to make such tactical decisions, and that Fapohunda could
replace appointed counsel if another attorney was present and pre-
pared to take over immediately. Fapohunda appeared satisfied by the
court’s statements and made no further objections to counsel’s repre-
sentation. Had Fapohunda been truly dissatisfied with counsel’s per-
formance, he could have requested a hearing outside the presence of
the jury.

   Third, there was no evidence of a total breakdown in the attor-
ney/client relationship. The record shows that counsel conducted a
vigorous defense, presented closing arguments, and advised Fapo-
hunda about the consequences of testifying on his own behalf.

   Finally, even assuming the district court abused its discretion, we
find any error to be harmless. For there to be a Sixth Amendment vio-
lation, Fapohunda would have to show that counsel rendered constitu-
tionally ineffective assistance. United States v. Wilks, 46 F.3d 640,
644 (7th Cir. 1995). Fapohunda has made no such showing here.

  Accordingly, we affirm Bedell’s and Fapohunda’s convictions and
sentences. We dispense with oral argument because the facts and
                      UNITED STATES v. BEDELL                       5
legal contentions are adequately presented in the materials before the
court, and argument would not aid the decisional process.

                                                         AFFIRMED